Case 1:20-cv-02818-JMS-DLP Document 1 Filed 10/30/20 Page 1 of 4 PageID #: 1

                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

James Schreiber,                    )
                                    )
             Plaintiff,             )
                                    )
      vs.                           ) Case No.: 1:20-cv-2818
                                    )
GLA Collection Company, Inc.,       )
                                    )
             Defendant.             )
____________________________________)_________________________________________

         COMPLAINT SEEKING DAMAGES FOR VIOLATION OF
           THE FAIR DEBT COLLECTION PRACTICES ACT

                                           Introduction

   1. This is an action for actual and statutory damages, legal fees and costs pursuant to the Fair
      Debt Collection Practices Act, 15 U.S.C. § 1692, et. seq (hereinafter referred to as the
      “FDCPA”), which prohibits debt collectors from engaging in abusive, deceptive, and unfair
      practices. Id.

   2. The purpose of the FDCPA is to eliminate abusive debt collection practices by debt
      collectors, to insure that those debt collectors who refrain from using abusive debt
      collection practices are not competitively disadvantaged, and to promote consistent State
      action to protect consumers against debt collection abuses. Id.

   3. If a violation occurs, “the FDCPA is a strict liability statute that makes debt collectors
      liable for violations that are not knowing or intentional.” Donohue v. Quick Collect, Inc.,
      592 F.3d 1027, 1030 (9th Cir. 2010).

   4. Even a single violation of the FDCPA is sufficient to support liability. Taylor vs. Perrin,
      Landry, deLaunay, & Durand, 103 F.3d 1232, 1238 (5th Cir. 1997).

                                            Jurisdiction

   5. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and pursuant to 15 U.S.C. §
      1692k(d).

                                               Venue

   6. Venue is proper in this Judicial District

   7. The acts and transactions alleged herein occurred in this Judicial District.

   8. The Plaintiff resides in this Judicial District.
Case 1:20-cv-02818-JMS-DLP Document 1 Filed 10/30/20 Page 2 of 4 PageID #: 2

  9. The Defendant transacts business in this Judicial District.

                                               Parties

  10. The Plaintiff, James Schreiber, is a natural person.

  11. The Plaintiff is a “consumer” as that term is defined by § 1692a.

  12. The Plaintiff is “any person” as that term is used in 15 U.S.C. § 1692d preface.

  13. The Defendant, GLA Collection Company, Inc., (hereinafter referred to as “Defendant”),
      is a debt collection agency and/or debt purchaser operating from an address at 2630
      Gleeson Lane, Louisville, KY 40299. See Exhibit “1” attached hereto.

  14. The Defendant is a debt collection agency and the Defendant is licensed by the State of
      Indiana. See Exhibit “1” attached hereto.

  15. Defendant regularly attempts to collect, directly or indirectly, debts owed or due or asserted
      to be owed or due another.

  16. The Defendant regularly collects or attempts to collect, directly or indirectly, debts owed
      or due or asserted to be owed or due another that arose out of transactions in which the
      money, property or services which are the subject of the transactions are primarily for
      personal, family or household purposes.

                                         Factual Allegations

  17. The Defendant is a debt collection agency attempting to collect a debt from Plaintiff.

  18. The Plaintiff incurred a debt to that was for primarily for personal, family or household
      purposes as defined by §1692(a)(5).

  19. The debt owed by Plaintiff went into default.

  20. After the debt went into default the debt was placed or otherwise transferred to the
      Defendant for collection.

  21. The Plaintiff disputes the debt.

  22. The Plaintiff requests that the Defendant cease all further communication on the debt.

  23. The Defendant’s collector(s) were employee(s) and/or representative(s) of the Defendant
      at all times mentioned herein.

  24. The Defendant acted at all times mentioned herein through its employee(s) and/or
      representative(s).

  25. On June 18, 2020, the Defendant sent the Plaintiff a dunning letter in an attempt to collect
      a debt. See Exhibit “2” attached hereto.
Case 1:20-cv-02818-JMS-DLP Document 1 Filed 10/30/20 Page 3 of 4 PageID #: 3

  26. The June 18, 2020, dunning letter sent by the Defendant stated, “Due to interest, late
      charges, and other charges that may vary from day to day, the amount due on the day you
      pay may be greater.” See Exhibit “2” attached hereto.

  27. However, the debt at issue in this matter is not subject to late charges; therefore, the threat
      of late charges constitutes a violation of the FDCPA. See Lox v. CDA, Ltd., 689 F.3d 818,
      925 (7th Cir. 2012)(Court of Appeals held that a dunning letter is false and misleading if it
      implies that certain outcomes might befall a delinquent debtor when, legally, those
      outcomes cannot come to pass).

  28. The underlying agreement between the Plaintiff and the original creditor does not provide
      for late fees. A sample agreement from the creditor is attached hereto as Exhibit “3”.

  29. Additionally, the dunning letter fails to state how much the late charges are and it fails to
      state what other charges may apply which constitutes a violation of the FDCPA. See, e.g.,
      Boucher v. Finance System of Green Bay, Inc., 880 F.3d 362 (7th Cir. 2017). Finally, the
      debt at issue in this matter is not subject to any other charges. See, Lox, supra, and
      Boucher, supra.

  30. Thus, the Defendant was misrepresenting the character of the debt. Specifically, the
      Defendant was misrepresenting that the debt would accrue interest, late charges, and other
      charges or credits. See Lox, supra, and Boucher, supra.

  31. In fact, the Defendant itself has not applied interest, late charges, or other charges or credits
      to the debt at issue in this matter. See Exhibit "2" attached hereto.


  32. The original fee agreement states that the patient may have interest applied to his/her
      account at a rate of “up to 8% annual under the FDCPA regulation.” However, the FDCPA
      does not regulate the amount of interest rates.

  33. The Defendant made false threats to the Plaintiff regarding the amount of the alleged debts
      in an attempt to intimidate him into making payments in violation of the FDCPA.

  34. Moreover, violations of the FDCPA, such as those detailed above, which would lead a
      consumer to alter his course of action as to whether to pay a debt, or which would be a
      factor in the consumer’s decision making process, are material. See Lox, supra, 689 F.3d
      818, at 827 (7th Cir. 2012). Indeed, the incentive to pay a debt is greater if the debt collector
      threatens to impose “late charges and other charges” in addition to interest . . . thus
      potentially making it more costly for consumer to hold off on payment. See Boucher,
      supra, 880 F.3d at 368. Here, Defendant’s actions would cause the unsophisticated
      consumer to question the true character of the debt, and whether he indeed had the rights
      that Congress granted him under the FDCPA.

  35. The Defendant’s collection communications are to be interpreted under the
      “unsophisticated consumer” standard. See Gammon vs. GC Services, Ltd. Partnership,
      27 F.3d 1254, 1257 (7th Cir. 1994).

                                    First Claim for Relief:
                                    Violation of the FDCPA
Case 1:20-cv-02818-JMS-DLP Document 1 Filed 10/30/20 Page 4 of 4 PageID #: 4

  1. The allegations of Paragraphs 1 through 35 of the complaint are realleged and incorporated
      herewith by references.

  2. The Defendant violated 15 U.S.C. § 1692e by misrepresenting that interest, late charges,
     or other charges would continue to accrue on the debt at issue in this matter.

  3   The Defendant's acts and omissions constitute a violation of the FDCPA pursuant to 15
      U.S.C. § 1692d by misrepresenting that interest, late charges, or other charges would
      continue to accrue on the debt at issue in this matter.

  4   The Defendant's acts and omissions intended to harass the Plaintiff in violation of the
      FDCPA pursuant to the preface of 15 U.S.C. § 1692f by misrepresenting that interest, late
      charges, and other charges would continue to accrue on the debt at issue in this matter.

  5   The Defendant's acts and omissions constitute a violation of 15 U.S.C. § 1692d.

  6   The Defendant's acts and omissions constitute a violation of 15 U.S.C. § 1692e.

  7   The Defendant's acts and omissions constitute a violation of 15 U.S.C. § 1692f.

  8   As a result of the above violations of the FDCPA, Defendant is liable to Plaintiff for actual
      damages, statutory damages of $1,000 per defendant, attorney fees, and costs.

                                           Prayer for Relief

      WHEREFORE, the Plaintiff prays that the Court grant the following:

      1. A finding that the Defendant violated the FDCPA and/or an admission from the
         Defendant that it violated the FDCPA.

      2. Actual damages under 15 U.S.C. § 1692k(a)(1).

      3. Statutory damages under 15 U.S.C. § 1692k(a)(2)(A).

      4. Reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3).

      5. Such other and further relief as the Court deems just and proper.

      Respectfully submitted,

      /s/ John T. Steinkamp
      John T. Steinkamp
      John Steinkamp & Associates
      Attorney for Plaintiff
      5214 S. East Street, Suite D1
      Indianapolis, IN 46227
      Office: (317) 780-8300
      Fax: (317) 217-1320
      Email: john@johnsteinkampandassociates.com
